Per Curiam.
The respondent on August 20, 1937, collected seventy-five dollars in settlement of a claim of his clients, Ernesto Moneada and his wife, Victoria. He concealed this fact and applied the amount collected to his own use. On September 23, *1981937, he gave his clients ten dollars, advising them that it was out of his personal funds, to be repaid when the settlement was received. Upon learning that the matter was under investigation by the Bar Association, he paid to his clients the balance of forty-five dollars to which they were entitled, after deducting his fee.
The respondent admitted the aforesaid facts, but stated that his acts were due to the unfortunate financial condition in which he found himself at the time.
This court has frequently stated that financial necessity affords no excuse for the conversion of a client’s funds. In view of the excellent record of the respondent in this case, he should be suspended for three months, with leave to apply for reinstatement at the expiration of that time upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent suspended for three months.